UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING (Check One): þ Form 10-K o Form 20-F o Form 11-K oForm 10-Q o Form 10-D o Form N-SAR o Form N-CSR For Period Ended: December 31, 2010 o Transition Report on Form 10-K o Transition Report on Form 20-F o Transition Report on Form 11-K o Transition Report on Form 10-Q o Transition Report on Form N-SAR For the Transition Period Ended: Read Instruction (on back page) Before Preparing Form. Please Print or Type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: PART I — REGISTRANT INFORMATION Calypte Biomedical Corporation Full Name of Registrant Former Name if Applicable 15nd Ave Address of Principal Executive Office ( Street and Number) Portland, OR 97224 City, State and Zip Code PART II — RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed. (Check box if appropriate) (a) The reasons described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; o (b) The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, Form 11-K or Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and (c) The accountant’s statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III —NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period. Calypte Biomedical Corporation(the “Company”) is unable to file its Annual Report on Form 10-K for the fiscal year ended December 31, 2010 within the prescribed time period. Due to its limitedfinancial resources and thin staffing,the Company is unable to complete the audit of its financial statements in a timely manner. Unexpected delays in gathering data from third parties necessary to finalize thefinancial statements and accompanying notes and administrative issues have prevented the Company from timely filing the Annual Report without unreasonable effort or expense.The Company expects to be able to file its Annual Report on or before April 30, 2010. PART IV — OTHER INFORMATION Name and telephone number of person to contact in regard to this notification Adel Karas 726-2227 (Name) (Area Code) (Telephone Number) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If the answer is no, identify report(s). þ Yes o No Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? þ Yes o No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. Calypte Biomedical Corporation (Name of Registrant as Specified in Charter) has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: March 31, 2011 By: Adel Karas Adel Karas, Chairman of the Board, President and Chief Executive Officer INSTRUCTION: The form may be signed by an executive officer of the registrant or by any other duly authorized representative. The name and title of the person signing the form shall be typed or printed beneath the signature. If the statement is signed on behalf of the registrant by an authorized representative (other than an executive officer), evidence of the representative’s authority to sign on behalf of the registrant shall be filed with the form. ATTENTION Intentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). Explanation of Anticipated Change During 2010, the Company restructured its outstanding indebtedness to two lenders, resulting in a one-time gain of $8.5 million, and transferred its interests in its two Chinese joint ventures, resulting in a one-time gain of $2.3 million. The transfer of the joint venture interests also resulted in a significant reduction in net loss from discontinued operations to $267,000 in 2010 down from $653,000 in 2009. As a result, the Company’s net income for 2010 was $9.0 million, compared to a net loss of $3.6 million during 2009. In addition, the Company’s revenues during 2010 were $444,000, compared to revenues of $726,000 in 2009. Its operating expenses during 2010 were $1.5 million, down from $2.0 million in 2009, primarily as a result of reduced cost of product sales and selling, general and administrative expenses, offset by an increase in research and development expenses. As a result, the Company’s loss from operations fell to $1.1 million in 2010, compared to $1.6 million in 2009.
